Elliott, C. J.
The appellants seek to recover the value of various articles of apparel furnished to the appellee’s daughter. It appears from the evidence that the daughter of the appellee was over twenty-one years of age; that she lived with her father at the time the goods were purchased; that she had long lived with him; that the appellants were engaged in the business of selling dry goods, and at the daughter’s request the goods bought by her were charged to her father. It was also proved that she had, before the purchase of the goods in controversy, bought goods and had them charged to her father, and that he paid the bills without objection, but the father testified that he had never had any dealings with the appellants; that he never authorized his daughter to buy any goods of them; that he did not know that any bills were being made for her, and had never authorized her mother or any one else to pay any bills for her.
The appellants’ contention is, that the evidence entitled them to a recovery. The law is undoubtedly against the appellants upon the question of the father’s liability for goods furnished his daughter. It is said in a standard text-book: “A father is not bound by the contracts or debts of his son or daughter, even for necessaries, as a rule; unless circumstances show an authority actually given or to be legally inferred.” Schouler Domestic Rel., section 241. This principle is recognized and enforced in the case of Wallace v. *75Ellis, 42 Ind. 582. The case is, however, stronger against the appellants than the one referred to, for here the appellee’s daughter was of full age.
Filed Feb. 24, 1887.
The question as to whether the appellee made his daughter his agent was one of fact,- and that question having been decided against the appellants, we must respect the - finding of the trial court, for there is evidence sustaining it. The burden was on the appellants to establish the agency, if one existed, and we do not think it can be justly said that this was done.
It is evident that there can be no estoppel, for there was not knowledge on the one side and ignorance on the other; on the contrary, the evidence shows that the appellee had no knowledge of the purchase made by his daughter.
Judgment affirmed.